358 S.E.2d 51 (1987)
Barbara S. IPOCK, Guardian Ad Litem for Judith I. Hill, and Timothy W. Hill, individually and as Guardian Ad Litem for Timothy Jason Hill, a Minor
v.
Samuel J. GILMORE.
No. 251P87.
Supreme Court of North Carolina.
July 7, 1987.
*52 Grover C. McCain, Jr., Kenneth B. Oettinger, Chapel Hill, and Robert E. Smith, Raleigh, for plaintiffs.
Hornthal, Riley, Ellis & Maland, Elizabeth City, for defendant.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 1987."